Exhibit 10.2
WGL HOLDINGS, INC.
AND
WASHINGTON GAS LIGHT COMPANY
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
Amended and Restated Effective January 1, 2005
As further amended on September 24, 2008

 



--------------------------------------------------------------------------------



 



EXPLANATORY NOTE
This Deferred Compensation Plan for Outside Directors (the “Plan”) was
originally established on December 19, 1985 and has been amended and restated
from time to time thereafter. The Plan was amended and restated effective
January 1, 2005, to comply with the provisions of Internal Revenue Code section
409A. The terms of the Plan as amended and restated effective January 1, 2005
shall not affect Grandfathered Accounts, as defined in the Plan, which shall
continue to be subject to and governed by the terms of the Plan as in effect on
December 31, 2004. Reference is made to Section 2 of the Plan regarding the
effective date of this Plan for a further explanation of the effect of this
amendment and restatement of this Plan.
WGL HOLDINGS, INC.
AND
WASHINGTON GAS LIGHT COMPANY
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
Amended and Restated Effective January 1, 2005
(1) DEFINITIONS

  (a)   “Alternate Payee” has the meaning described in Section 10 of this Plan.
    (b)   “Code” means the Internal Revenue Code of 1986, as amended.     (c)  
“Company” means WGL Holdings, Inc. and/or Washington Gas Light Company.     (d)
  “Deferral Account Balance” has the meaning described in Section 7 of this
Plan.     (e)   “Deferral Application” has the meaning described in Section 4 of
this Plan     (f)   “Deferral Period” means the period of time over which
Participants elect to defer their compensation pursuant to this Pan. A Deferral

 



--------------------------------------------------------------------------------



 



- 2 -

      Period begins on January 1 of the year following the year during which the
deferred compensation is earned.     (g)   “Disabled” means the Participant

     (i) is unable to engage in any substantially gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or
     (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer.

  (h)   “Grandfathered Account” has the meaning as described in Section 8 of
this Plan.     (i)   “Outside Director” means a member of the Board of Directors
of the Company who is not an employee of the Company.     (j)   “Participant”
means an Outside Director who elects to defer compensation in accordance with
the terms of the Plan.     (k)   “Plan” means the Company’s Deferred
Compensation Plan for Outside Directors, as amended and restated effective
January 1, 2005, and as further amended from time to time thereafter.

 



--------------------------------------------------------------------------------



 



- 3 -

  (l)   “Plan Year” means any calendar year in which the Plan is in effect. The
first Plan Year is the calendar year 2005.     (m)   “Secretary” means the
Secretary of the Treasury of the United States, or the Secretary’s designee.    
(n)   “Unforseeable Emergency” means a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in Section
152(a) of the Code) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforseeable circumstances
arising as a result of events beyond the control of the Participant. Reference
is made to Section 12 of this Plan with respect to amounts that may be
distributed in the event of an Unforseeable Emergency.

(2) OBJECTIVE AND EFFECTIVE DATE OF THE PLAN
     Objective of the Plan: The objective of the Plan is to provide Outside
Directors the opportunity to defer receipt of cash compensation for their
service on the Company’s Board of Directors.
     Effective Date: The Plan was originally established on December 19, 1985
and was amended and restated from time to time thereafter. The Plan was amended
and restated effective January 1, 2005 to comply with the provisions of Code
section 409A. The terms of the Plan as amended and restated effective January 1,
2005 shall not apply to any Deferral Account Balance that was credited to a
Participant as of December 31, 2004 and therefore eligible to be

 



--------------------------------------------------------------------------------



 



- 4 -
grandfathered under Section 409A of the Code. All Deferral Account Balances
credited as of December 31, 2004 shall continue to be governed by and subject to
the terms of the Plan in effect as of December 31, 2004, a copy of which is
attached as Exhibit A. Deferral Account Balances credited on or after January 1,
2005 shall be governed by and subject to the terms of the Plan as amended and
restated effective January 1, 2005.

(3) ELIGIBILITY
     Outside Directors of the Company are eligible to participate in the Plan
immediately upon their election to the Board of Directors of either WGL
Holdings, Inc. or Washington Gas Light Company.
(4) ELECTION TO PARTICIPATE AND TO DEFER COMPENSATION
     (A) To participate in the Plan for any Plan Year, the Outside Director
shall execute a Deferral Application with the Company on a form to be supplied
by the Company. Participants will elect to defer annually. Except as otherwise
provided in Section 4(B) of this Plan with respect to the first year of
eligibility of an Outside Director to participate in the Plan, the Deferral
Application shall be executed on or before December 31 of the year preceding the
Plan Year in which compensation is to be deferred (i.e., to defer compensation
to be earned in Plan Year 2007 , the Deferral Application must be executed by
December 31,2006 ). The Plan Administrator may execute the Deferral Application
on behalf of the Company. An approved Deferral Application cannot be modified or
revoked, except as may be provided by regulations issued by the Secretary with
respect to Code section 409A.

 



--------------------------------------------------------------------------------



 



- 5 -
     (B) In the case of the first year in which an Outside Director becomes
eligible to participate in the Plan (provided the Participant is not then a
participant in any plan required to be aggregated with this Plan for purposes of
Code section 409A), and consistent with Code section 409A and applicable
regulations, the Participant may make an initial Deferral Application within
30 days after first becoming eligible to participate in the Plan. Such Deferral
Application shall only apply to compensation not yet earned.
(5) COMPENSATION SUBJECT TO DEFERRAL
     Participants may defer payment of all or a portion of their annual board
and committee cash retainer, monthly meeting fees, committee meeting fees, fees
for attendance at annual and special stockholder meetings and fees paid by the
Company for attending director education programs. Deferrals shall be in set
percentage increments of 10% (10%, 20%, 30%, etc.).
(6) LENGTH OF DEFERRAL PERIOD; DISTRIBUTIONS; ACCELERATION OF BENEFITS

  (A)   Compensation deferred under this Plan may not be distributed earlier
than:

     (i) separation from service as an Outside Director in accordance with
regulations prescribed by the Secretary;
     (ii) the date the Participant becomes Disabled, as defined in this Plan;
     (iii) the date of the Participant’s death;
     (iv) a time specified by the Participant (or pursuant to a fixed schedule)
specified by the Participant in accordance with Paragraph 6(B) of this Plan at
the date of the deferral of such compensation; or
     (v) the occurrence of an Unforeseeable Emergency, as defined in this Plan.

 



--------------------------------------------------------------------------------



 



- 6 -
(B) Participants may elect to defer distribution of their compensation for a
minimum period of one year following the end of the year in which compensation
is deferred or until the Participant’s retirement from the Board of Directors of
the Company, as “retirement” is defined in Section 10(B) of this Plan, or death,
whichever occurs first. Payments shall be made by February 1 of the year
following the end of the Deferral Period. For example, if payment of
compensation earned in the year ending December 31, 2007 is deferred for one
year, the deferred compensation will be payable on or before February 1, 2009.
(C) Acceleration of benefits under this Plan may only be permitted in accordance
with regulations issued by the Secretary.
(7) DEFERRAL ACCOUNTS; DEFERRAL ACCOUNT BALANCE
     Amounts deferred, including accumulated interest, will be credited to a
Deferral Account for each Participant. The total amount credited for a
Participant at any particular time is designated the Deferral Account Balance.
Deferral Account Balances as of December 31, 2004 are subject to provisions of
this Plan relating to Grandfathered Accounts.
(8) GRANDFATHERED ACCOUNT
     “Grandfathered Account” means that portion of a Participant’s Deferral
Account Balance that was credited to such account as of December 31, 2004, and
such additional earnings that are credited to such account under the terms of
the Plan in effect as of December 31, 2004, and therefore eligible to be
grandfathered under Code section 409A. The Grandfathered Account shall be

 



--------------------------------------------------------------------------------



 



- 7 -
calculated in accordance with Code Section 409A. The Company shall maintain a
separate record of Grandfathered Accounts. All Grandfathered Accounts shall be
subject to, and governed by, the terms of the Plan as in effect on December 31,
2004.
(9) INTEREST ON DEFERRED AMOUNTS
     A Participant’s Deferral Account Balance shall earn interest compounded
quarterly. The quarterly interest rate shall be the weekly average yield to
maturity for ten year U.S. Government fixed interest rate securities (adjusted
to a constant maturity of ten years) as published by the Federal Reserve Board
in its Statistical release H.15 published on or prior to December 31 of the
immediately preceding year. Notwithstanding this calculation, the rate credited
to any deferral account shall not be less than 8% per year.
(10) TIME AND METHOD OF PAYMENT;TIME OF ELECTION OF METHOD OF PAYMENT; PAYMENT
ON DEATH OF A PARTICPANT
     (A) Participants may elect to receive payment of deferred amounts in a lump
sum or in up to ten annual installments. Participants must elect the time and
method of distribution at the same time they submit a Deferral Application.
Payments shall be made on the 30th day following the event which triggers
payout.
     (B) At the time a Participant retires from the Company’s Board of Directors
or his benefit is otherwise distributable under Paragraph 6(A)(i)-(iv), the
Participant’s Deferral Account Balance shall be paid to the Participant or an
Alternate Payee in the form elected by the Participant in accordance with

 



--------------------------------------------------------------------------------



 



- 8 -
Paragraph 10(A), above. For purposes of this Plan, retirement from the Company’s
Board of Directors occurs at the time the Participant ceases for any reason
other than death to be an Outside Director of the Company and that constitutes a
separation from service within the meaning of Code section 409A and the
regulations issued thereunder.
     (C) If a Participant dies prior to retirement from the Company’s Board of
Directors (as defined in Paragraph (9 (B) of this Plan) or if the Participant
dies prior to full payment of the Participant’s Deferral Account Balance, then
any remaining Account Balance shall be paid to the Participant’s Designated
Beneficiary in a lump sum, unless the Participant elected to have the Designated
Beneficiary receive payments in installments. If there is no surviving
Designated Beneficiary, any remaining Deferral Account Balance shall be paid to
the Participant’s estate or in accordance with other applicable legal
requirements.
(11) DESIGNATED BENEFICIARY AND ALTERNATE PAYEE
     Participants under this Plan may provide a Designated Beneficiary to
receive benefits payable under the Plan upon the death of the Participant.
     As a matter of convenience to the Participants, the Company will permit
Participants to provide for an Alternate Payee to receive payments on retirement
of the Participant. Provision for an Alternate Payee shall not confer any rights
on the Alternate Payee against the Company under this Plan and shall be
effective only upon written acknowledgement of the Alternate Payee that the
Alternate Payee has no right against the Company under this Plan. Upon death of
either

 



--------------------------------------------------------------------------------



 



- 9 -
the Participant or the Alternate Payee, the provision for the Alternate Payee
automatically expires.
     The Designated Beneficiary or Alternate Payee shall be specified on forms
provided by the Company. Participants may revoke or change a Designated
Beneficiary and an Alternate Payee at any time prior to the initiation of any
payments of the Deferral Account Balance.
(12) UNFORSEEABLE EMERGENCY
     (A) A Participant, a Designated Beneficiary or an Alternate Payee may
request an early withdrawal or accelerated payments not yet due for distribution
under the Plan in the event of an Unforseeable Emergency, as defined in this
Plan. The amount of any such distribution shall be limited in accordance with
Paragraph 11(B), below.. The Plan Administrator has the sole discretion to
determine whether such an early withdrawal or accelerated payment shall be
permitted.
     (B) As determined under regulations of the Secretary, the amounts that may
be distributed in the event of an Unforseeable Emergency may not exceed the
amounts necessary to satisfy such emergency plus amounts necessary to pay taxes
reasonably anticipated as a result of the distribution, after taking into
account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of

 



--------------------------------------------------------------------------------



 



- 10 -
the Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship).
(13) PAYMENT RIGHTS UNSECURED
     The terms of this Plan shall not mean, under any circumstance, that any
person or entity shall have any right, title or interest in or to any specific
asset of the Company. To the extent that any person acquires a right to receive
payments under the Plan, that right shall be no greater than the right of any
unsecured creditor of the Company.
(14) NON-ASSIGNMENT
     Rights to receive payment under the Plan may not be assigned, alienated or
pledged.
(15) PLAN ADMINISTRATOR
     The Chairman of the Board of Directors may from time to time designate an
Administrator to implement provisions of the Plan.
(16) AMENDMENT AND TERMINATION
     The Company’s Board of Directors may amend or terminate this Plan at any
time. In the event of termination of the Plan, amounts deferred but not yet paid
shall be paid to Participants in a manner to be determined by the Board of
Directors. In the event of a termination of the Plan, benefits will be paid out
in accordance with Section 10 of the Plan.

 



--------------------------------------------------------------------------------



 



- 11 -
(17) APPLICABLE LAW; SEVERABILITY
     This Plan shall be construed, administered and governed in all respects in
accordance with applicable provisions of the Code and the laws of the District
of Columbia and the Commonwealth of Virginia. If any provision is susceptible of
more than one interpretation, it shall be interpreted in a manner consistent
with the Plan meeting requirements relating to nonqualified deferred
compensation plans under the Code. If any provision of this instrument shall be
held by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions of the Plan shall continue to be fully effective.
(18) TIME OF PAYMENTS
     If at the time of an Outside Director’s retirement (as defined in
Paragraph 10(B)), he or she is or becomes an employee of the Company, then for
purposes determining the timing of distributions pursuant to Paragraph 6(A)(i),
such retirement shall trigger payment to the individual under the Plan
notwithstanding that the individual is or becomes an employee at such time;
provided, however, if immediately prior to such termination he or she is a
“Specified Employee”, no distribution may be made before the date that is six
months after the date of such cessation from service (or, if earlier than the
end of such six-month period, the date of death of the Outside Director). The
accumulated postponed amount shall be paid to the Outside Director on the 10th
day after the end of the six month period (or within 10 days after the death of
the Outside Director, if earlier). “Specified Employee” means any employee who,
at any time during the 12-

 



--------------------------------------------------------------------------------



 



- 12 -
month period ending on the identification date, is a “specified employee” under
Code Section 409A. The determination of Specified Employees, including the
number and identity of persons considered Specified Employees and the
identification date, shall be made by the Human Resources Committee of the Board
of Directors of the Company or its delegate in accordance with the provisions of
Code Sections 416(i) and 409A and the regulations issued thereunder. In
accordance with section 1.409A-3(d) of the Treasury Regulations, a distribution
under this Plan will be treated as made on the designated payment date if the
payment is made (i) at such date or a later date within the same calendar year,
or if later, by the 15th day of the third month following the designated date
(provided the Participant, or in the event of the death of the Participant, his
or her beneficiary, may not, directly or indirectly, designate the year of
payment), or (ii) at a date no earlier that 30 days before the designated
payment date, provided the Participant (or, in the event of the death of the
Participant, his or her Beneficiary) may not directly or indirectly designate
the taxable year of the payment.
(19) CODE SECTION 409A
     It is the intent of the Company that, the Plan be interpreted in a manner
that satisfies the requirements of Code Section 409A. If any provision of the
Plan would otherwise frustrate or conflict with such intent, that provision
shall be interpreted and deemed amended so as to avoid such conflict. In
accordance with Section 1.409A-3(d) of the Treasury Regulations issued by the
Secretary, a distribution under this Plan will be treated as made on the
designated payment

 



--------------------------------------------------------------------------------



 



- 13 -
date if the payment is made (i) at such date or a later date within the same
calendar year, or if later, by the 15th day of the third month following the
date designated in the Plan (provided the Outside Director may not, directly or
indirectly, designate the year of payment), or (ii) at a date no earlier that
30 days before the designated payment date and the Outside Director (or, in the
event of the death of the Outside Director, his or her Designated Beneficiary)
may not directly or indirectly designate the taxable year of the payment.
Exhibit A
Deferred Compensation Plan for Outside Directors as effective on December 31,
2004.
Adoption of this Plan Document
The foregoing Plan document was adopted by resolutions of the Boards of
Directors of WGL Holdings, Inc, and Washington Gas Light Company at regular
meetings of those boards of directors held on September 24, 2008.

             
 
           
 
  By        
 
           
 
      Douglas V. Pope, Secretary    

 